EXAMINER’S COMMENT
1.	This Corrected Notice of Allowance is in response to the IDS filed on 04/22/2022 after the previous Corrected Notice of Allowance mailed on 04/18/2022.  The IDS has been considered.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise device comprising: a resistance unit comprising a motor; a cable coupled to the motor, wherein the motor selectively tensions the cable in accordance with an exercise program, and wherein a user resists a pull of the motor; and an audio input device, wherein in response to receiving a set of sounds comprising a vocalized command from the user to unrack a digital weight, the motor is signaled to apply tension on the cable to increase a load on the cable that the user resists, wherein tension is applied on the cable according to a profile, wherein, according to the profile, tension is applied at a first ramp rate for a first interval of time and at a second ramp rate for a second interval of time, wherein the first ramp rate and the second ramp rate are different, and wherein the profile is determined based at least in part on a type of movement to be performed.
Claims 4, 6-8, and 10-19 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 20, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method, comprising: receiving a set of sounds comprising a vocalized command from a user to unrack a digital weight; and Application Serial No. 17/178,154 Attorney Docket No. RIPTP015C13in response to receiving the set of sounds comprising the vocalized command from the user to unrack the digital weight, signaling a motor to apply tension on a cable coupled to the motor to increase a load on the cable that the user resists, wherein tension is applied on the cable according to a profile, wherein, according to the profile, tension is applied at a first ramp rate for a first interval of time and at a second ramp rate for a second interval of time, wherein the first ramp rate and the second ramp rate are different, and wherein the profile is determined based at least in part on a type of movement to be performed; wherein the motor selectively tensions the cable in accordance with an exercise program, and wherein the user resists a pull of the motor.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784